
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


STATE STREET CORPORATION
MANAGEMENT SUPPLEMENTAL RETIREMENT PLAN

Amended and Restated Effective as of January 1, 2008

--------------------------------------------------------------------------------



STATE STREET CORPORATION

MANAGEMENT SUPPLEMENTAL RETIREMENT PLAN

Amended and Restated Effective January 1, 2008

        1.    Purpose.    This Management Supplemental Retirement Plan was
adopted effective October 1, 1987 (as the State Street Corporation Supplemental
Executive Retirement Plan) in order to increase the overall effectiveness of the
Company's executive compensation program so as to attract, retain, and motivate
qualified senior management personnel, by providing benefits that are consistent
with the particular needs of such personnel, and that are supplemental to
benefits provided under the State Street Retirement Plan. This document
implements the changes adopted by the Committee on September 18, 2007, and
except as otherwise specified herein, it amends and restates the provisions of
the Plan effective January 1, 2008.

        2.    Status of Plan.    The Plan is intended to be "a plan which is
unfunded and is maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees" within the meaning of Sections 201(2), 301(a)(3), 401(a)(1) and
4021(b)(6) of ERISA, and shall be interpreted and administered consistent with
that intent. The Plan is intended to be operated in accordance with the
requirements applicable to a "nonqualified deferred compensation plan" under
Section 409A of the Code and the regulations thereunder and shall be interpreted
and administered consistent with that intent.

        3.    Definitions.    When used herein, the following words shall have
the meanings indicated below. Terms not defined herein shall have the meanings
assigned to them in the State Street Retirement Plan, as from time to time
amended and in effect.

        (a)    Actuarial Equivalent  means a benefit of equal value to the
benefit which otherwise would have been provided, determined on the basis of the
actuarial assumptions and methods then in use under the Retirement Plan.

        (b)    Committee  means the Executive Compensation Committee of the
Board of Directors of State Street.

        (c)    Company  means State Street and, as used herein, shall be deemed
to include any subsidiary or affiliate of State Street that is a participating
employer under the Retirement Plan.

        (d)    Disabled  means, for any Participant, that the Participant, prior
to Separation from Service, as determined in the sole discretion of the
Committee:

(i)is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or

(ii)is, by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 6 months under an accident and health
plan covering employees of the Employer.

        (e)    Participant  means any individual described in Section 4.

        (f)    Plan  means this State Street Corporation Management Supplemental
Retirement Plan (formerly the State Street Corporation Supplemental Executive
Retirement Plan), as from time to time amended and in effect.

        (g)    Retirement Plan  means the State Street Retirement Plan, as from
time to time amended and in effect.

        (h)    Retirement Plan Benefit  means the benefit actually payable under
the Retirement Plan to a Participant or a Participant's Beneficiary.

--------------------------------------------------------------------------------






        (i)    Separation from Service  means a separation from service, within
the meaning of Treas. Regs. §1.409A-1(h), with State Street and any other
company that would be treated as a single employer with State Street under the
first sentence of Treas. Regs. §1.409A-1(h)(3); and correlative terms shall be
construed to have a corresponding meaning.

        (j)    Supplemental Plan Benefit  means the benefit payable to a
Participant or a Beneficiary hereunder.

        4.    Participation.    Any individual who was participating in the Plan
as of December 31, 2007 (including, for the avoidance of doubt, any individual
with vested but unpaid benefits under the Plan) shall be a Participant in the
Plan effective January 1, 2008. Participation in the plan is terminable by the
Committee in its discretion upon written notice to the Participant and
termination shall be effective as of the date contained therein, but in no event
earlier than the date of such notice. Notwithstanding anything herein to the
contrary, no individual may become a Participant under this Plan after
December 31, 2007.

        5.    Amount of Benefits.    Benefits shall be payable hereunder only to
(a) Participants who have a Separation from Service on or after their Normal
Retirement Date, and their Spouses or other Beneficiaries; (b) Participants who
have a Separation from Service prior to January 1, 2008 after having completed
at least five years of Vesting Service, or on or after January 1, 2008 after
having completed at least three years of Vesting Service, and their Spouses or
other Beneficiaries; (c) Participants who become Disabled, and their Spouses or
other Beneficiaries; and (d) Spouses or other Beneficiaries of Participants who
die while employed by the Company. The amount of such benefit equals (1) minus
the sum of (2) and (3), where:

(1)is the lump-sum Actuarial Equivalent of the Participant's Retirement Plan
Benefit as it would be determined under the applicable provisions of the
Retirement Plan applied without regard to any provision of the Retirement Plan
or any requirement imposed by law upon qualified pension plans which limits the
benefits under the Retirement Plan to any maximum amount (including, without
limitation, the provisions of Section 415 of the Code) and without regard to any
such provision of the Retirement Plan or of law which limits the amount of
annual compensation of a Participant which may be taken into account in
determining benefits (including, without limitation, the provisions of
Section 401(a)(17) of the Code);

(2)is the lump-sum Actuarial Equivalent of the Participant's actual Retirement
Plan Benefit; and

(3)is the portion, if any, of the amount determined under (1) above that is
determined with reference to Basic Credits under Section 4.4(b) of the
Retirement Plan, to the extent such portion reflects Base Pay in excess of
$500,000.

In the event that a Participant's coverage under this Plan is terminated or
interrupted before the occurrence of any event described in the preceding
paragraph, but such Participant nevertheless continues in the employment of the
Company until the occurrence of such an event, the amount of his or her benefit
shall be adjusted by the Committee in a reasonable and consistent manner to
reflect such termination or interruption.

        6.    Payment of Supplemental Plan Benefit.    Benefits under the Plan
shall be paid as follows:

(a)A Participant whose Supplemental Plan Benefit commenced prior to January 1,
2008 shall continue to receive his or her benefits in same form after January 1,
2008.

(b)A Participant who has a Separation from Service on or after January 1, 2008
shall be paid his or her Supplemental Plan Benefit in a single lump sum on the
first business day after the date that follows the Participant's Separation from
Service by six months.

2

--------------------------------------------------------------------------------



(c)A Participant who had a Separation from Service prior to January 1, 2008 but
whose Supplemental Plan Benefit has not been paid or commenced prior to
January 1, 2009 shall be paid his or her Supplemental Plan Benefit in a single
lump sum on July 1, 2009.

(d)Notwithstanding paragraphs (b) and (c) above, a Participant who is entitled
to payment under the State Street Corporation Supplemental Defined Benefit
Pension Plan and whose Supplemental Plan Benefit has not been paid or commenced
prior to January 1, 2008 shall be paid his or her Supplemental Plan Benefit as
follows:

(i)if the Participant's Retirement Plan Benefit is determined under Section 4.6
of the Retirement Plan, as a three-year fixed annuity; and otherwise

(ii)in three annual installments, the first installment being equal to one-third
of the amount of the Supplemental Plan Benefit that remains unpaid, the second
installment being equal to one-half of the amount of the Supplemental Plan
Benefit that remains unpaid, and the third installment being equal to the full
amount of the Supplemental Plan Benefit that remains unpaid.

(e)Notwithstanding paragraphs (b), (c) and (d) above, if a Participant becomes
Disabled, the Participant's unpaid Supplemental Plan Benefit shall be
distributed as follows:

(i)if the Participant is not described in paragraph (d) above, in a single lump
sum cash payment, by the later of (A) the end of the calendar year in which the
Participant becomes Disabled, and (B) the fifteenth day of the third month
following the date on which the Participant becomes Disabled, provided the
Participant has remained Disabled through the date of payment; and

(ii)if the Participant is described in paragraph (d) above, in the form provided
under paragraph (d)(i) or (d)(ii), as applicable, commencing by the later of
(A) the end of the calendar year in which the Participant becomes Disabled, and
(B) the fifteenth day of the third month following the date on which the
Participant becomes Disabled, provided the Participant has remained Disabled
through the commencement date.

(f)Notwithstanding paragraphs (b), (c), (d) and (e) above, a Participant's
unpaid Supplemental Plan Benefit shall be distributed in a single lump sum cash
payment to the Participant's Beneficiary or Beneficiaries as soon as practicable
(and in all events within 90 days) following the Participant's death.

(g)Notwithstanding anything to the contrary in the Plan, in the event a
Participant who has Separated from Service subsequently returns to employment
with the Company, payment of the Participant's Supplemental Plan Benefit accrued
prior to such Separation from Service shall not be suspended or otherwise
delayed.

        7.    Administration and Claims.    The complete authority to control
and manage the operation and administration of the Plan shall be placed in the
Committee. The determination of the Committee as to any disputed question shall
be conclusive. All actions, decisions and interpretations of the Committee shall
be performed in a uniform and non-discriminatory manner. The Committee has
established the procedures set forth on Exhibit A for determining claims for
benefits under the Plan. The Committee may modify or update Exhibit A from time
to time without any amendment under Section 9 being required.

        8.    Miscellaneous.    

        (a)    Source of payments.    All payments hereunder shall be paid from
the general assets of State Street, including for this purpose, if State Street
in its sole discretion so determines, assets of one or more trusts established
to assist in the payment of benefits hereunder. Any trust established

3

--------------------------------------------------------------------------------



pursuant to the preceding sentence shall provide that trust assets remain
subject to the employer's general creditors in the event of insolvency or
bankruptcy and shall otherwise contain such terms as are necessary to ensure
that they do not constitute a "funding" of the Plan for purposes of the Code or
ERISA.

        (b)    Certain tax matters.    Payments hereunder shall be reduced by
required tax withholdings. If any portion of a Participant's Supplemental Plan
Benefit is determined by the Committee to be includible by reason of
Section 409A in a Participant's or Beneficiary's income prior to the time
provided for payment under paragraph 6 above, such portion shall be paid to the
Participant or Beneficiary as soon as practicable.

        (c)    Inalienability of benefits.    Except as required by law, no
benefit under, or interest in, the Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge, and any attempt to do so shall be void. Neither the Participant, nor a
Spouse, nor any Beneficiary shall be entitled to have such payments commuted or
made otherwise than in accordance with the provisions of the Plan.

        (d)    Reclassification of Employment Status.    Notwithstanding
anything herein to the contrary, an individual who is not characterized or
treated as a common law employee by the Company shall not be eligible to
participate in the Plan. However, in the event that such an individual is
reclassified or deemed to be reclassified as a common law employee, the
individual shall be eligible to participate in the Plan as of the Entry Date
coinciding with or next following the reclassification date (to the extent such
individual otherwise qualifies as an to participate in the Plan). If the
effective date of any such reclassification is prior to the actual date of such
reclassification, in no event shall the reclassified individual be eligible to
participate in the Plan retroactively to the effective date of such
reclassification.

        (e)    No right of employment.    Nothing contained herein, nor any
action taken under the provisions hereof, shall be construed as giving any
Participant the right to be retained in the employ of the Company.

        (f)    Headings.    The headings of the sections in the Plan are placed
herein for convenience of reference, and, in the case of any conflict, the text
of the Plan, rather than such heading, shall control.

        (g)    Construction.  The Plan shall be construed, regulated, and
administered in accordance with the laws of the Commonwealth of Massachusetts
and applicable federal laws.

        9.    Amendment or Discontinuance.    The Committee may amend or
discontinue this Plan at any time without prior notice of intent. However, the
Company undertakes to ensure that this Plan will be binding upon any present or
future parent, subsidiary or affiliate of the Company or any person, firm or
corporation with which the Company may be merged or consolidated or which may
acquire all or substantially all of the assets of the Company. No amendment or
discontinuance of the Plan shall deprive any Participant who has had a
Separation from Service, or any Spouse or other Beneficiary of a deceased
Participant, of any Supplemental Plan Benefits to which he or she was entitled
under the Plan as in effect immediately prior to such amendment or
discontinuance, and no discontinuance or amendment shall adversely affect the
Supplemental Plan Benefit accrued hereunder by any Participant prior to the
effective date of such amendment. For purposes of this Section 9, the
Supplemental Plan Benefit accrued by a Participant at the time of any amendment
or discontinuance shall be deemed to be the benefit to which the Participant
would have been entitled under the provisions of Section 5 if the Participant
had Separated from Service on the date of such amendment or discontinuance.

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Employer has caused this instrument to be
executed by its duly authorized officer on the 26th day of October, 2007.

    STATE STREET CORPORATION
 
 
By
 
David C. O'Leary

--------------------------------------------------------------------------------

Executive Vice President

5

--------------------------------------------------------------------------------



Exhibit A

STATE STREET CORPORATION
DEFERRED COMPENSATION PLAN CLAIMS PROCEDURES

(Amended and Restated Effective January 1, 2008)

        These Claims Procedures for filing and reviewing claims have been
established and adopted for the State Street Corporation Management Supplemental
Savings Plan, and the State Street Corporation Management Supplemental
Retirement Plan (each, a "Plan," and together, the "Plans") and are intended to
comply with Section 503 of ERISA and related Department of Labor regulations.
These amended and restated Claims Procedures are effective for claims made under
the Plans on or after January 1, 2008.

        1.    In General.    Any employee or former employee, or any person
claiming to be a beneficiary with respect to such a person, may request, with
respect to any of the Plans:

a)a benefit payment,

b)a resolution of a disputed amount of benefit payment, or

c)a resolution of a dispute as to whether the person is entitled to the
particular form of benefit payment.

        A request described above and filed in accordance with these Procedures
is a claim, and the person on whose behalf the claim is filed is a claimant. A
claim must relate to a benefit which the claimant asserts he or she is already
entitled to receive or will become entitled to receive within one year following
the date the claim is filed.

        2.    Effect on Benefit Requests in Due Course.    Each Plan has
established procedures for benefit applications, selection of benefit forms,
designation of beneficiaries, determination of qualified domestic relations
orders, and similar routine requests and inquiries relating to the operation of
the Plan.

        3.    Filing of Claims.    

a)Each claim must be in writing and delivered by hand or first-class mail
(including registered or certified mail) to the Plan Administrator, at the
following address:

GHR U.S. Benefits Planning
State Street Corporation
c/o Vice President, GHR-U.S. Benefits Planning
2 Avenue de Lafayette, LCC 1E
Boston, MA 02111-1724

A claim must clearly state the specific outcome being sought by the claimant.

b)The claim must also include sufficient information relating to the identity of
the claimant and such other information reasonably necessary to allow the claim
to be evaluated.

c)In no event may a claim for benefits be filed by a Claimant more than 120 days
after the applicable "Notice Date," as defined below.

i)In any case where benefits are paid to the Claimant as a lump sum, the Notice
Date shall be the date of payment of the lump sum.

ii)In any case where benefits are paid to the Claimant in the form of an annuity
or installments, the Notice Date shall be the date of payment of the first
installment of the annuity or payment of first installment.

6

--------------------------------------------------------------------------------



iii)In any case where the Plan (prior to the filing of a claim for benefits)
determines that an individual is not entitled to benefits (for example (without
limitation) where an individual terminates employment and the Plan determines
that he has not vested) and the Plan provides written notice to such person of
its determination, the Notice Date shall be the date of the individual's receipt
of such notice.

iv)In any case where the Plan provides an individual with a written statement of
his account as of a specific date or the amounts credit to, or charged against,
his account within a specified period, the Notice Date with regard to matters
described in such statement shall be the date of the receipt of such notice by
such individual (or beneficiary).

        4.    Processing of Claims.    A claim normally shall be processed and
determined by the Plan Administrator within a reasonable time (not longer than
90 days) following actual receipt of the claim. However, if the Plan
Administrator determines that additional time is needed to process the claim and
so notifies the claimant in writing within the initial 90-day period, the Plan
Administrator may extend the determination period for up to an additional
90 days. In addition, where the Plan Administrator determines that the extension
of time is required due to the failure of the claimant to submit information
necessary in order to determine the claim, the period of time in which the claim
is required to be considered pursuant to this Paragraph 4 shall be tolled from
the date on which notification of the extension is sent to the claimant until
the date on which the claimant responds to the request for additional
information. Any notice to a claimant extending the period for considering a
claim shall indicate the circumstances requiring the extension and the date by
which the Plan Administrator expects to render a determination with respect to
the claim. The Plan Administrator shall not process or adjudicate any claim
relating specifically to his or her own benefits under a Plan.

        5.    Determination of Claim.    The Plan Administrator shall inform the
claimant in writing of the decision regarding the claim by registered or
certified mail posted within the time period described in Paragraph 4. The
decision shall be based on governing Plan documents. If there is an adverse
determination with respect to all or part of the claim, the written notice shall
include:

a)the specific reason or reasons for the denial,

b)reference to the specific Plan provisions on which the denial is based,

c)a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary,

d)reference to and a copy of these Procedures, so as to provide the claimant
with a description of the relevant Plan's review procedures and the time limits
applicable to such procedures, a description of the claimant's rights regarding
documentation as described in Paragraph 9, and

e)a statement of the claimant's rights under Section 502(a) of ERISA to bring a
civil action with respect to an adverse determination upon review of an appeal
filed under Paragraph 6.

        For purposes of these Procedures, an adverse determination shall mean
determination of a claim resulting in a denial, reduction, or termination of a
benefit under a Plan, or the failure to provide or make payment (in whole or in
part) of a benefit or any form of benefit under a Plan. Adverse determinations
shall include denials, reductions, etc. based on the claimant's lack of
eligibility to participate in the relevant Plan. All decisions made by the Plan
Administrator under these Procedures shall be summarized in a report to be
maintained in the files of the Plan Administrator. The report shall include
reference to the applicable governing Plan provision(s) and, where applicable,
reference to prior determinations of claims involving similarly situated
claimants.

        6.    Appeal of Claim Denials—Appeals Committee.    A claimant who has
received an adverse determination of all or part of a claim shall have 60 days
from the date of such receipt to contest the denial by filing an appeal. An
appeal must be in writing and delivered to the Plan Administrator. An

7

--------------------------------------------------------------------------------




appeal will be considered timely only if actually received by the Plan
Administrator within the 60-day period or, if sent by mail, postmarked within
the 60-day period. The timely review will be completed by the Appeals Committee
and should be sent to:

Appeals Committee
State Street Corporation
c/o Vice President, GHR-U.S. Benefits Planning
2 Avenue de Lafayette, LCC 1E
Boston, MA 02111-1724

        The Appeals Committee shall meet at such times and places as it
considers appropriate, shall keep a record of such meetings and shall
periodically report its deliberations to the Plan Administrator. Such reports
shall include the basis upon which the appeal was determined and, where
applicable, reference to prior determinations of claims involving similarly
situated claimants. The vote of a majority of the members of the Appeals
Committee shall decide any question brought before the Appeals Committee.

        7.    Consideration of Appeals.    The Appeals Committee shall make an
independent decision as to the claim based on a full and fair review of the
record. The Appeals Committee shall take into account in its deliberations all
comments, documents, records and other information submitted by the claimant,
whether submitted in connection with the appeal or in connection with the
original claim, and may, but need not, hold a hearing in connection with its
consideration of the appeal. The Appeals Committee shall consider an appeal
within a reasonable period of time, but not later than 60 days after receipt of
the appeal, unless the Appeals Committee determines that special circumstances
(such as the need to hold a hearing) require an extension of time. If the
Appeals Committee determines that an extension of time is required, it will
cause written notice of the extension, including a description of the
circumstances requiring an extension and the date by which the Appeals Committee
expects to render the determination on review, to be furnished to the claimant
before the end of the initial 60-day period. In no event shall an extension
exceed a period of 60 days from the end of the initial period; provided, that in
the case of any extension of time required by the failure of the claimant to
submit information necessary for the Appeals Committee to consider the appeal,
the period of time in which the appeal is required to be considered under this
Paragraph 7 shall be tolled from the date on which notification of the extension
is sent to the claimant until the date on which the claimant responds to the
Appeals Committee's request for additional information.

        8.    Resolution of Appeal.    Notice of the Appeals Committee's
determination with respect to an appeal shall be communicated to the claimant in
writing by registered or certified mail posted within the time period described
in Paragraph 7. If the determination is adverse, such notice shall include:

a)the specific reason or reasons for the adverse determination,

b)reference to the specific plan provisions on which the adverse determination
was based,

c)reference to and a copy of these Procedures, so as to provide the claimant
with a description of the claimant's rights regarding documentation as described
in Paragraph 9, and

d)a statement of the claimant's rights under Section 502(a) of ERISA to bring a
civil action with respect to the adverse determination.

        9.    Certain Information.    In connection with the determination of a
claim or appeal, a claimant may submit written comments, documents, records and
other information relating to the claim and may request (in writing) copies of
any documents, records and other information relevant to the claim. An item
shall be deemed relevant to a claim if it:

a)was relied on in determining the claim,

8

--------------------------------------------------------------------------------



b)was submitted, considered or generated in the course of making such
determination (whether or not actually relied on), or

c)demonstrates that such determination was made in accordance with governing
Plan documents (including, for this purpose, these Procedures) and that, where
appropriate, Plan provisions have been applied consistently with similarly
situated claimants.


        The Plan Administrator shall furnish free of charge copies of all
relevant documents, records and other information so requested; provided, that
nothing in these Procedures shall obligate State Street Corporation ("State
Street"), the Plan Administrator, or any person or committee to disclose any
document, record or information that is subject to a privilege (including,
without limitation, the attorney-client privilege) or the disclosure of which
would, in the Plan Administrator's judgment, violate any law or regulation.

        10.    Rights of a Claimant Where Appeal is Denied.    

a)The claimant's actual entitlement, if any, to bring suit and the scope of and
other rules pertaining to any such suit shall be governed by, and subject to the
limitations of, applicable law, including ERISA. By extending to an employee or
former employee the right to file a claim under these Procedures, neither State
Street nor any person or committee appointed as Plan Administrator acknowledges
or concedes that such individual is a participant in any particular Plan within
the meaning of such Plan or ERISA, and reserves the right to assert that an
individual is not a participant in any action brought under Section 502(a).

b)In no event may any legal proceeding regarding entitlement to benefits or any
aspect of benefits under the Plan be commenced later than the earliest of

i)two years after the applicable Notice Date; or

ii)one year after the date a claimant receives a decision from the Appeals
Committee regarding his appeal, or

iii)the date otherwise prescribed by applicable law.

c)Before any legal proceeding can be brought, a participant must exhaust the
claim appeals procedures as set forth herein.


        11.    Special Rules Regarding Disability.    Certain benefits under the
Plans are contingent upon an individual's incurring a disability. Where a claim
requires a determination by State Street as to whether an individual is
"disabled" as defined under the Plan, the additional rules set forth in
Schedule 1 to these Procedures shall apply to the claim. However, where disabled
status is based upon actual entitlement to benefits under a separate plan in
which the individual participates or is otherwise covered, the determination of
such status for purposes of each Plan shall be made under such separate
disability plan, and any claims or disputes as to disabled status under such
plan or program shall be resolved in accordance with the procedures established
for that purpose under the separate plan or program.

        12.    Authorized Representation.    A claimant may authorize an
individual to represent him/her with respect to a claim or appeal made under
these Procedures. Any such authorization shall be in writing, shall clearly
identify the name and address of the individual, and shall be delivered to the
Plan Administrator at the address listed in Paragraph 3. On receipt of a letter
of authorization, all parties authorized to act under these Procedures shall be
entitled to rely on such authorization, until similarly revoked by the claimant.
While an authorization is in effect, all notices and communications to be
provided to the claimant under these Procedures shall also be provided to
his/her authorized representative.

9

--------------------------------------------------------------------------------




        13.    Form of Communications.    Unless otherwise specified above, any
claim, appeal, notice, determination, request, or other communication made under
these Procedures shall be in writing, with original signed copy delivered by
hand or first class mail (including registered or certified mail). A copy or
advance delivery of any such claim, appeal, notice, determination, request, or
other communication may be made by electronic mail or facsimile. Any such
electronic or facsimile communication, however, shall be for the convenience of
the parties only and not in substitution of a writing required to be mailed or
delivered under these Procedures, and receipt or delivery of any such claim,
appeal, notice, determination, request, or other written communication shall not
be considered to have been made until the actual posting or receipt of original
signed copy, as the case may be.

        14.    Reliance on Outside Counsel, Consultants, etc.    The Plan
Administrator and the Appeals Committee may rely on or take into account advice
or information provided by such legal, accounting, actuarial, consulting or
other professionals as may be selected in determining a claim or appeal,
including those individuals and firms that may render advice to State Street or
the Plans from time to time.

        15.    Amendment of Procedures—Interpretation.    These Procedures may
be modified at any time and from time to time by written action of the Plan
Administrator and shall be deemed automatically modified to incorporate any
requirement attributable to a change in the applicable Department of Labor
regulations after the date hereof. The Plan Administrator shall have complete
discretion to interpret and apply these Procedures, including, for purposes of
applying these Procedures, such regulations. Further, nothing in these
Procedures shall be construed to limit the discretion of the Plan Administrator
or its designee to interpret the Plans or, subject to the right of appeal of an
adverse determination, the finality of the decision of the Plan Administrator or
its designee, all as set forth in the Plans.

10

--------------------------------------------------------------------------------



Schedule 1

Special Rules Regarding Certain Disability Claims

        Pursuant to Paragraph 11 in the Claims Procedures, the following special
rules supplement the Claims Procedures and apply only in the case of a claim
("Disability Claim") which requires a determination by State Street as to
whether an individual is "disabled" as defined under the Plan.

        Time to Process Claims.    The Plan Administrator will process and
inform the claimant of the determination of the Disability Claim in accordance
with Paragraphs 4 and 5 of the Claims Procedures, except that a period of
45 days shall apply instead of the initial 90 days in which to process and
determine the Disability Claim. This period may be extended initially by the
Plan Administrator for 30 days if the claimant is notified before the end of the
original 45-day period that the extension is necessary due to matters beyond the
control of the Plan Administrator. This 30-day extension period may be extended
by the Plan Administrator for an additional 30 days if the claimant is notified
before the end of the first 30-day extension that the extension is necessary due
to circumstances beyond the control of the Plan Administrator. Any notice of an
extension will explain the reason for the extension, when the Plan Administrator
expects to rule on the Disability Claim, the standards on which entitlement to a
benefit is based, the unresolved issues that prevent a decision on the
Disability Claim, and any additional information needed to resolve those issues.
If the claimant is informed that he/she needs to provide additional information
necessary to resolve Disability Claim issues, the claimant will have 45 days
from the date he/she receives the extension notice to provide the additional
information.

        Determination of Claim and Notice of Determination.    If disabled
status is based on eligibility for benefits under a long-term disability plan
maintained by State Street, the Plan Administrator will determine which
long-term disability plan is the applicable plan for the claimant, and whether
the claimant would be certified as disabled under such long-term disability plan
by applying the standards and definitions used in the long-term disability plan.
The Plan Administrator may require and rely on the written report or
certification from a licensed physician selected or approved by the Plan
Administrator. In addition to the requirements of Paragraph 5 in the Claims
Procedures, any written notice of an adverse determination of a Disability Claim
will include a copy of any internal rules, guidelines, protocols, or other
similar criteria that were relied on in the decision-making, or a statement that
the determination was based on the applicable items mentioned above, and that
copies of the applicable items will be provided, free of charge, on the
claimant's request. In addition, if the adverse determination is based on a
medical necessity, experimental treatment or similar exclusion or limit, the
notice will contain an explanation of the scientific or clinical judgment used
in the determination, applying the terms of the relevant long-term disability
plan to the claimant's medical circumstances, or a statement that such
explanation will be provided, free of charge, upon the claimant's request.

        Appeal of a Claim Denial.    Notwithstanding Paragraph 6 of the Claims
Procedures, a claimant who has received an adverse determination of all or part
of a Disability Claim shall have 180 days from the date of receipt to appeal the
denial ("Disability Appeal"). Notwithstanding Paragraph 7 of the Claims
Procedures, review of a Disability Appeal will be conducted by the Appeals
Committee without deference to the initial adverse benefit determination by the
Plan Administrator, and no member of the Appeals Committee will participate in
the review of a Disability Claim if such member made the adverse benefit
determination that is the subject of the Disability Appeal or is the subordinate
of the person who made such determinations.

        If the adverse determination was based in whole or in part on a medical
judgment, including determinations with regard to whether a particular
treatment, drug, or other item is experimental, investigational, or not
medically necessary or appropriate, the Appeals Committee shall consult with a
health care professional who has appropriate training and experience in the
field of medicine involved in the medical judgment and who was not consulted in
connection with the initial claim denial (and

11

--------------------------------------------------------------------------------




who is not the subordinate of any such person). Any medical or vocational
experts whose advice was obtained will be identified, without regard to whether
the advice was relied upon in making the benefit determination. Notwithstanding
Paragraphs 7 and 8 of the Claims Procedures, the Appeals Committee shall
consider and communicate its determination with respect to a Disability Appeal
within a reasonable time, but not later than 45 days after receipt of the
Disability Appeal, unless special circumstances require an extension for
processing, in which case a decision will be made within a 45-day extension
period.

        Resolution of Appeal.    In addition to the information required by
Paragraph 8 of the Claims Procedures, any written notice by the Appeals
Committee of an adverse determination on a Disability Appeal will include a
description of any specific internal rules, guidelines, protocols, or other
similar criteria that were relied on in making the decision, or a statement that
the decision was based on the applicable items mentioned above, and copies of
the applicable items will be provided, free of charge, upon the claimant's
request. In addition, if the adverse determination of the Disability Appeal is
based on a medical necessity, experimental treatment or similar exclusion or
limit, the notice will contain an explanation of the scientific or clinical
judgment used in the determination, applying the terms of the relevant long-term
disability plan to the claimant's medical circumstances, or a statement that
such explanation will be provided, free of charge, at the claimant's request.

12

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1

